Citation Nr: 0018999	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
March 1998, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, and remanded the case for further 
development; it was returned to the Board in April 2000.

The Board notes that entitlement to direct service connection 
for psychiatric disability other than PTSD was denied in a 
September 1999 Supplemental Statement of the Case, but that 
there is no indication that the veteran was notified of his 
right to initiate an appeal of that decision within one year 
of notice of the action.  This matter is therefore referred 
to the RO for appropriate action.

The Board notes that by administrative decision dated in July 
1977, the veteran's character of discharge was upgraded to 
Honorable, pursuant to his successful application under the 
Department of Defense Discharge Review Program.  VA, by 
administrative decision dated in May 1979, subsequently 
concluded that the veteran's character of discharge was not a 
bar to VA benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have PTSD. 



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Entitlement to service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) (1999) 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999). 

Service medical records disclose that the veteran reported, 
at his enlistment examination, a history of frequent trouble 
sleeping.  A September 1967 treatment note documents 
complaints of chest and stomach pain; the veteran was 
diagnosed with anxiety and rule out ulcer.  A March 1968 
treatment note indicates that the veteran presented in an 
intoxicated and depressive state; he alleged that he was on 
liberty for a neuropsychiatric diagnosis, and the treatment 
note indicates that he was diagnosed with mild anxiety.  The 
veteran's examination for discharge disclosed that his 
psychiatric status was normal.

Private medical records for October 1978 to April 1989 
document that the veteran was diagnosed with anxiety in 1979, 
but are otherwise negative for any pertinent psychiatric 
complaints, finding or diagnosis.  Records from the Social 
Security Administration are negative for any reference to 
psychiatric disability.

In an April 1986 statement, William R. Arnold, Ph.D., 
indicated that the veteran, on psychological evaluation, 
complained of depression, decreased energy and problems 
sleeping.  After psychological testing, Dr. Arnold diagnosed 
the veteran with psychological factors affecting his physical 
condition, and with a personality disorder.

On file is the report of a November 1987 examination of the 
veteran by Lee Howard, Ph.D., performed on behalf of the 
Industrial Commission of Ohio in connection with a Workers' 
Compensation claim filed by the veteran.  Dr. Howard noted 
that the veteran had injured his back in August 1979, and 
that the veteran denied any history of psychiatric or 
psychological symptoms prior or unrelated to the back injury; 
the veteran denied any history of psychiatric or 
psychological treatment.  The veteran did report experiencing 
poor sleep, a low energy level, a variable appetite, a 
decreased sex drive, and decreased memory and concentration.  
The veteran reported the presence of post traumatic 
revivification experiences related to Vietnam, and he stated 
that he experienced nightmares and flashbacks associated with 
his period of service.  Dr. Howard concluded that the veteran 
had PTSD caused by his experiences in Vietnam.

The veteran was afforded a VA examination in May 1988, at 
which time he complained of nightmares, sleep problems, 
flashbacks, irritability, depression, an exaggerated startle 
reflex and avoidance of people and reminders of Vietnam since 
service.  He denied any history of psychiatric treatment.  He 
reported that he had been a combat engineer attached to an 
infantry division during service, and had been involved in 
combat; he stated that he had witnessed the death of two 
soldiers in a landmine explosion.  He also indicated that 
there were other service experiences for which he still 
experienced nightmares, but he refused to discuss the 
referenced experiences.  Following mental status examination, 
the examiner diagnosed the veteran with PTSD.

The veteran was afforded a VA psychiatric examination in 
January 1991, at which time he complained of nightmares, 
nervousness, depression, irritability and impulsivity.  He 
denied any history of psychiatric treatment.  He reported 
that he had functioned well until sustaining a back injury in 
1979, but he alleged that his life had drastically changed 
because of his service in Vietnam.  Following an essentially 
normal mental status examination, the veteran was diagnosed 
with questionable presence of PTSD and with a personality 
disorder.  The examiner noted that while the veteran 
exhibited some PTSD traits, he lacked the core symptoms 
required for a diagnosis of PTSD.  The examiner noted that 
most of the veteran's current disability appeared to 
originate from his back problems.

At a VA general medical examination in June 1993, the veteran 
complained of anxiety and depression.  After evaluation of 
the veteran, the examiner diagnosed him with some anxiety and 
depression.

The veteran was afforded a VA psychiatric examination in June 
1993, which was conducted by the same examiner who evaluated 
the veteran in January 1991.  The veteran complained of 
nightmares and irritability, but denied any history of 
psychiatric treatment.  He stated that he had witnessed 
people die in Vietnam, and that his duties included 
minesweeping.  Mental status examination was essentially 
normal, except for a preoccupation by the veteran with his 
back and skin problems as well as frustration and anger with 
VA.  The examiner diagnosed the veteran with anxiety disorder 
not otherwise specified, and with a personality disorder. 

In a May 1995 statement, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR, formerly the U.S. Army 
and Joint Services Environmental Support Group), indicated 
that the veteran had been a pioneer and truck driver in 
service.  USASCRUR stated, however, that it was unable to 
verify that the veteran was attached at any point to an 
infantry division, or verify the veteran's statements that he 
assisted with wounded and dead soldiers during service.  
Attached to the May 1995 statement were the unit histories 
for the 65th Engineer Battalion for 1967 and for February 
1968 to February 1969.  These unit histories indicate that 
several members of that unit engaged in minesweeping 
operations and combat in some instances.  The histories also 
indicate that several of the battalion's members were killed 
in action during the covered years.

In several statements on file, and at his February 1996 
hearing before a hearing officer at the RO, the veteran 
reported that he was involved in minesweeping and combat 
operations while in Vietnam as a member of the 65th Engineer 
Battalion, and that he had witnessed the death of two 
soldiers.  He also reported assisting with the wounded and 
dead while receiving treatment at a hospital, and testified 
that he performed guard duty at the hospital during that 
time.  The veteran also described an incident occurring 
shortly after his return from Vietnam in which a soldier was 
killed in a motor vehicle accident.  The veteran reported 
that he still experienced depression.

On file is an article submitted by the veteran's former 
representative in February 1996, which essentially describes 
different testing techniques used to assess the presence of 
PTSD, with a particular emphasis on psychophysiologic 
testing.

In a May 1998 statement, the veteran's wife essentially 
indicated that the veteran had experienced no psychiatric 
problems prior to service, but that he developed psychiatric 
problems from his period of service.

In a November 1998 statement, the USASCRUR essentially 
indicated that it was unable to document that the veteran 
assisted with any casualties during service.  Attached to the 
statement were Morning Reports for December 1967 to February 
1968, as well as Operational Reports for the 25th Infantry 
Division for August 1967 to April 1968.

The veteran was afforded a VA examination in February 1999, 
at which time the examiner indicated that she had reviewed 
the veteran's claims files and medical history.  The veteran 
complained of nightmares, sleep disturbances, nervousness, 
intrusive thoughts of Vietnam and anger outbursts, and he 
reported that he had engaged in combat in service and 
witnessed the death of many people.  The veteran reported 
that his level of functioning was very low, and that he had 
been unemployed since 1981 following a back injury; he 
indicated that his back pain had incapacitated him.  The 
veteran denied any history of psychiatric treatment.  On 
mental status examination the veteran exhibited minimal 
anxiety.  His thoughts were focused on his back pain and the 
limitations caused thereby.  His affect was restricted.  

The veteran was diagnosed with generalized anxiety disorder 
and with a personality disorder.  The examiner concluded that 
the veteran was experiencing moderate stress in relation to 
his chronic pain.  The examiner also noted that the veteran's 
symptoms of anxiety had been exacerbated by his inability to 
be productive and to provide for his family.  With respect to 
PTSD, the examiner concluded that while the veteran reported 
some symptoms of PTSD, he did not meet the full criteria 
required for a diagnosis of that disorder, and she noted that 
the veteran's back pain was responsible for the current 
limitation in the veteran's level of functioning.

While the veteran was diagnosed with anxiety in service, his 
complaints notably were not associated by his treating 
physicians with PTSD, his examination for discharge was 
completely negative for any psychiatric disorder, and his 
service medical records are otherwise negative for evidence 
of PTSD.  Moreover, there is no medical evidence of a 
diagnosis of PTSD for many years after service.  The November 
1987 statement by Dr. Howard and the report of the May 1988 
VA examination are the only instances on file which support a 
diagnosis of PTSD.  Notably, however, Dr. Howard's statement 
was made for the purposes of a Workers' Compensation claim, 
was not based on a review of the veteran's claims files, and 
did not identify what stressful experience(s), if any, formed 
the basis for the diagnosis of PTSD.  The May 1988 
examination report also does not appear to have been based on 
a review of the veteran's claims files, and also failed to 
identify what stressful experiences, if any, supported the 
diagnosis.

In contrast, the veteran was afforded VA examinations in 
January 1991 and June 1993, which were conducted by the same 
examiner, as well as an examination in February 1999 which 
specifically addressed whether the veteran had PTSD.  While 
the examiner in January 1991 and June 1993 apparently did not 
the veteran's claims files, the examiner for those 
evaluations notably concluded in January 1991 that the 
veteran lacked the core symptoms for a diagnosis of PTSD, and 
in June 1993 essentially concluded that the veteran had a 
generalized anxiety disorder rather than PTSD.  The February 
1999 examiner reviewed the veteran's claims files and medical 
history, including Dr. Howard's November 1987 statement and 
the report of the May 1988 VA examination, but concluded that 
the veteran did not have PTSD; indeed the examiner concurred 
with the June 1993 examiner that the veteran had a 
generalized anxiety disorder, and further suggested that the 
veteran's psychiatric symptoms were related to his back pain 
and situational problems.  The Board notes that the veteran 
has consistently denied seeking any psychiatric treatment, 
and that there is otherwise no medical evidence on file 
containing a diagnosis of PTSD.  As the February 1999 report 
is based on an examination of the veteran and a review of the 
veteran's claims files and medical history, and as the 
conclusion contained in the report of that examination, to 
the effect that the veteran does not have PTSD, is consistent 
with the conclusions reached on each examination of the 
veteran since January 1991, the Board concludes that the 
February 1999 examination report is of greater probative 
value than Dr. Howard's November 1987 statement and the May 
1988 VA examination report.  Accordingly, the Board concludes 
that the preponderance of the evidence establishes that the 
veteran does not have PTSD.

In reaching this decision, the Board finds that application 
of the evidentiary equipoise rule, which mandates that where 
the evidence is balanced and a reasonable doubt exists as to 
a material issue, the benefit of the doubt shall be given to 
the claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  In the instant case, 
the only diagnoses of PTSD on file are contained in the 
November 1987 statement by Dr. Howard and the May 1988 VA 
examination report.  However, as noted previously, Dr. 
Howard's diagnosis was not based on a review of the veteran's 
claims files and the medical history contained therein, and 
his conclusion was reached in the context of a Workers' 
Compensation claim by the veteran in which he was determining 
whether any psychiatric disability exhibited by the veteran 
was associated with his August 1979 back injury.  In 
addition, there is no indication that the May 1988 examiner 
reviewed the veteran's claims files in diagnosing PTSD.  In 
contrast, the January 1991 and June 1993 examiner, although 
it appears that she also failed to review the veteran's 
claims files, concluded after mental status examination of 
the veteran that he did not fulfill the psychiatric criteria 
required to sustain a diagnosis of PTSD.  More importantly, 
the February 1999 examiner reviewed the veteran's claims 
files and all medical evidence on file, including those 
opinions supportive of the veteran's claim, but nevertheless 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  The Board notes that the veteran has 
consistently denied receiving any psychiatric treatment, and 
that reports of examinations of the veteran since January 
1991 consistently indicate that the veteran does not have 
PTSD.  The Board therefore finds that the evidence is not so 
evenly balanced as to require resolution of the claim in the 
veteran's favor.  


ORDER

Entitlement to service connection for PTSD is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

